DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 25 May 2021 is found to be supported in at least p.12 lines 1-2, p.13 lines 13-15, p.20 line 16 – p. 21 line 20, and Figure 1 of the originally filed specification.  No new matter has been found.

Information Disclosure Statement
Applicant has submitted a copy of a Chinese IP office action in the submission dated 26 April 2021.  This document is not listed on the Information Disclosure Statements (IDS) concurrently filed with the submission.  Per MPEP 609.04(a)(1), this reference has been placed in the file wrapper and have not been considered.
In the transmittal letter accompanying the IDS submission applicant notes that they do not wish said document to be listed on a PTO/SB/08 and no further action is required by applicant if they do not wish this reference to appear on the face of any patent issued.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 5-7, 12-14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshinaga et al. (US 2013/0330525).
Considering claim 1, Yoshinaga teaches decorative coatings formed on a surface of a resin substrate that is placed on a path of electromagnetic waves of a radar device (Paragraph 2) such that coating displays a metallic luster and is electrically insulative (Paragraph 14).  Figure 4 (reproduced below) depicts front grill (F) with metal nanoparticles (1’) coated with an inorganic oxide coating (2A’) and an organic substance layer (3) such that the nanoparticles are discontinuous (Paragraph 57).  An embodiment is taught where the metal nanoparticles comprise silver and the inorganic oxide is silica where the oxide thickness ranges from 2-60 nm (Paragraph 60).  The coating is taught to reflect light at 550 nm and the amount of reflected light decreases as the thickness of the silica layer increases (Paragraph 60; Figure 5).  This is considered to teach a light reflective layer of silver nanoparticles and a light absorbing layer of silica in the claimed configuration which anticipates that which is claimed.

    PNG
    media_image1.png
    347
    492
    media_image1.png
    Greyscale

Considering claim 2, Figure 4 above depicts plural islands of the nanoparticles.
Considering claims 5-6, Yoshinaga teaches the use of silver nanoparticles (Paragraph 60) as well as Au , Sn, In, and alloys thereof (Paragraph 69).
Considering claims 7 and 14, Yoshinaga teaches where the light absorbing silica layer is discontinuous (Paragraph 57).
Considering claim 12
Considering claim 13, the coating disclosed by Yoshinaga above is considered a deco film using the broadest reasonable interpretation as no particular film or structure is recited.  See MPEP 2111.01.
Considering claim 16, Yoshinaga teaches where the inorganic layer is silicon oxide (Paragraph 60).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 5-7, and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fields (US 2003/0031891).
Considering claim 1, Fields teaches bright metallized laminates made of a plurality of discontinuous metal island layers (Paragraph 1) used in automobile parts having metallized finishes (Paragraph 2) and where the coating displays superior optical and reflective properties (Paragraphs 16-17).  The coating comprises discontinuous metal islands and preferably where the metal is treated to form a metal oxide sublayer of the same metal or a different metal on the metal islands which allows for the use of additional discontinuous metal layers (Paragraphs 18 and 49) (e.g. formed on an upper surface).  The discontinuous metal layers may comprise metals of In, Al, Au, Sn, Fe, etc. (Paragraph 71) and the oxide may be of these materials (Paragraph 72).
While not teaching a singular example of the instantly claimed decoration element, this would have been obvious to one of ordinary skill in the art in view of the 
Considering claim 2, Figure 3 of Fields discloses a plurality of the metal island particles.
Considering claims 5-6, Fields teaches where the discontinuous metal layers may comprise metals of In, Al, Au, Sn, Fe, etc. (Paragraph 71).
Considering claims 7 and 14, Fields teaches where the oxide coating is formed on the metal islands which are discontinuous (Paragraphs 18 and 49) and is therefore considered to teach a discontinuous light absorbing layer.
Considering claims 10-11, Fields teaches an embodiment including the use of a further clear coat film (14) opposite the metal islands with a first clear coat layer (11) there between (Paragraphs 34 and 79; Figure 9) and where the clear coat may be colored as desired (Paragraph 80).
Considering claim 12
Considering claim 13, Fields teaches where the discontinuous metal layers are formed into a film (Paragraph 40) and this is considered a deco film as claimed using the broadest reasonable interpretation.  See MPEP 2111.01.
Considering claims 15 and 17, Fields teaches where the metal islands have an average width of most preferably 100 nm or less (Paragraph 46) which overlaps the instantly claimed ranges and the courts have held that where claimed ranges overlap or lie inside of those disclosed in the prior art a prima facie case of obviousness exists.  See MPEP 2144.05.
Considering claims 16 and 20, Fields teaches where the oxide may comprise oxides of metals of In, Al, Au, Sn, Fe, etc. (Paragraphs 71-72).
Considering claim 18, Fields teaches where the discontinuous metal layers may comprise metals of In, Al, Au, Sn, Fe, etc. (Paragraph 71).
Considering claim 19, Fields teaches where the oxide coating is formed on the metal islands which are discontinuous (Paragraphs 18 and 49) and is therefore considered to teach a discontinuous light absorbing layer.

Claims 3-4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Fields (US 2003/0031891) as applied to claim 1 above further in view of Johnson (US 2010/0143724).
Considering claims 3-4
In a related field of endeavor, Johnson teaches corrosion resistant metallized films used in decorative coatings for vehicle parts (Paragraphs 1-2).  The coating comprises a primer layer, metal layer, and polymeric protective layer (Paragraph 5).  The metal layer may be discontinuous and comprise indium, tin, silver, gold, etc. (Paragraphs 58-59) and may have a surface resistivity of at least about 20 ohms/cm2 or have as high of resistivity as possible (Paragraph 64).
As both Fields and Johnson teach discontinuous metallized coatings for automobile parts, they are considered analogous.  It would have been obvious to one of ordinary skill in the art to modify the teachings of Fields with the resistivity of Johnson as this is known to be desired for discontinuous metal coatings and one would have had a reasonable expectation of success.  Further, the surface resistivity range disclosed by modified Fields, while not in Ohm/sq as claimed, is an open-ended range and overlaps that which is claimed and the courts have held that where claimed ranges overlap or lie inside of those disclosed in the prior art a prima facie case of obviousness exists.  See MPEP 2144.05.
Considering claims 8-9, modified Fields does not expressly teach the surface resistance of the overall film.  However, Fields teaches a substantially similar layering of materials as that which is claimed and Johnson teaches an open-ended surface resistivity overlapping that which is claimed and accordingly is considered to meet the claimed ranges, absent an objective showing.  See MPEP 2144.05.

Response to Arguments
Applicant’s arguments, see remarks, filed 25 May 2021, with respect to Double Patenting Rejections have been fully considered and are persuasive.  The rejections of claims 1-13 have been withdrawn.  Per applicant’s amendments in the instant application as well as copending applications 16/615,741 and 16/626,481 the prior rejections have been overcome.
Applicant’s arguments, see remarks, filed 25 May 2021, with respect to 35 USC 102 and 103 rejections in view of Kamiya and Frey have been fully considered and are persuasive.  The rejections of claims 1-13 have been withdrawn.  Applicant has amended the claims to recite structural features beyond the teachings of primary reference Kamiya.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105.  The examiner can normally be reached on M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/           Primary Examiner, Art Unit 1784